DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-12, 15, in the reply filed on 9/16/2020 remains acknowledged.
Applicant’s election without traverse of:
(i-a) cellulose particles, reading on claim 8;
(ii-a) keratin material of the face, reading on claim 12;
(v) carbon black, reading on claim 3;
(vi) claim 2 reading on carbon black, and claims 4, 5 & 6 reading on cellulose particles in the form of Cellulobeads USF shown as Example 1 in Table 1 in the specification of the present application, 
in the reply filed on 9/16/2020 remains acknowledged.
Claims 13-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2020.
Claims 9 & 11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without9/16/2020.
Newly submitted claim 17 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original claims had no requirement the particles not have a coating.  The current claim now requires no coating on the claimed particle; each of these embodiments has unique physical and chemical properties, regarding the coating having influence on the performance of the underlying particle.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 17 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicants' arguments, filed 3/18/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
All rejections of claim 15 have been withdrawn, in view of the cancelation of this claim.
Applicant’s arguments, see p. 7, 2nd paragraph, filed 3/18/2021, with respect to the rejection of claims 8 & 12 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 
Applicant's arguments with respect to each of the rejections set forth below have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 10, 12, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 7 & 15 have been canceled.
Independent claim 1 recites “at least one particle… having [or has] a wet point for oil being at least 100 ml/100g and a wet point for water being at least 100 ml/100g”.  The amendment now requires the particle contain a compound from several broad classes of compounds, “wherein the particle comprises a material selected from the group consisting of polysaccharides, boron compounds, silica, and mixtures thereof”.  These claims corresponds to generic claims, reciting in terms of two required properties of the particle(s): a wet point in oil threshold and a wet point in water threshold.  There is minimal structure identified by the amendment.  Review of the specification fails to having both recited characteristics.  The single disclosed particle example (one within polysaccharide, or Applicant elected cellulose, one within boron compounds, and one within silica; there are no disclosed examples within the genus of mixtures) is insufficient to provide written description of the generic claims, without any material associated with the generic criteria recited, more specific than broadly generic polysaccharide, generic boron compound and generic silica.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the prima facie case are discussed below.
In the instant case, independent claim 1 is drawn to a method of protecting keratin materials from pollutants (or a use) with “at least one particle… having [or has] a wet point for oil being at least 100 ml/100g and a wet point for water being at least 100 ml/100g, wherein the particle comprises a material selected from the group consisting of polysaccharides, boron compounds, silica and mixtures thereof”.  These claims correspond to generic claims, reciting in terms of two required properties of the particle(s): a wet point in oil threshold and a wet point in water threshold. There are only  very broad structural limitations: any polysaccharide, any boron containing compound, any silica compound, or any mixture thereof (with no further description or examples of mixtures of two or more classes). 
(1) Level of skill and knowledge in the art: 
The skilled artisan would be a chemist or dermatologist, having typical university education and formulation experience of these professions.  Although the professional would know how to measure the recited properties required by the independent claims, absent some guidance about which materials, sizes, shapes, etc. affecting wet points for oil and water, the artisan would not know (apart from closely related materials to those described in Examples 1-3 of the specification), which materials have the recited wet point characteristics, a priori actually testing said material.  Evaluation of a putative material would require conducting experiments to measure each particle of interest.

[0279] Cellulobeads USF (wet point for oil is 296.0
ml/100 g, wet point for water is 400.8 ml/100 g, the ratio of
the wet point for water/the wet point for oil is 1.4) with a
particle size of 4 μm;
[0280] Cellulobeads D-5 (wet point for oil is 49.8 ml/100
g, wet point for water is 205.0 ml/100 g, the ratio of the wet
point for water/the wet point for oil is 4.1) with a particle
size of 10 μm;
[0281] Cellulobeads D-10 (wet point for oil is 44.0 ml/100
g, wet point for water is 164.0 ml/100 g, the ratio of the wet
point for water/the wet point for oil is 3.7) with a particle
size of 15 μm;
[0282] MOISCELL PW D-5 XP (wet point for oil is 58.6
ml/100 g, wet point for water is 281.5 ml/100 g, the ratio of
the wet point for water/the wet point for oil is 4.8) with a
particle size of 10 μm (potassium succinate cellulose); and
[0283] MOISCELL PW D-50 XP (wet point for oil is 39.9
ml/100 g, wet point for water is 160.0 ml/100 g, the ratio of
the wet point for water/the wet point for oil is 4) with a
particle size of 50 μm (potassium succinate cellulose).
Each of these fall within the instant preferred cellulose particle materials (6:38).  Although each of these is described as having a high wet point for water (> 100 ml/mg), the instant recited wet point of oil only reaches the 100 ml/100 g or greater level for the 
(2) Partial structure:
A laundry list of putative (almost all are prophetic) materials is set forth at 6:23-45, 8:4-8, 8:17-23.  For instance cellulose is preferred 6:38. Cellulobeads USF is a preferred example (7:48-8:2), and most preferable (9:6).  
Surface treatment of the particle (to what effect?) with a laundry list of surface treatments is discussed (on p. 8).  Added oils are discussed (to what effect?) (pp. 9-14). UV filters are discussed (to what effect?) (pp. 14-17).  Water may be added 17:46 (What is the effect on wet point of water or oil?); or the composition may be “anhydrous” (18:35).  Many additional ingredients, in a laundry list, are named (p. 18), but to what effect on wet points?
 (3) Physical and/or chemical properties and (4) Functional characteristics:
Particles claimed implicitly are solid particles.  The amendment to claim 1 (“the particle comprises a material selected from the group consisting of polysaccharides, boron compounds, silica and mixtures thereof”) and  claim 8 (polysaccharide) limit materials of the particles to broad classes of compound, or mixtures of these broad classes of compounds.

Methods of evaluating “wet point for oil” and “wet point for water” are described on p. 5.  Some preferences for wet points for water, wet points for oil, for ratio between these, and preferred particle sizes are also set forth at this location and p. 6.  The Examiner’s review found no correlation disclosed between any preferences or criteria of the disclosure and effect on “wet points”.
Materials must be suitable for application to keratin, such as Applicant elected face.
The skilled artisan apparently must rely on his/her general knowledge (18:46-49), to achieve the recited wet point characteristics.
 (5) Method of making the claimed invention:
There are no methods of making any particle disclosed.  A few compositions using the three commercially identified particles are exemplified in the examples.  Apparently the only materials intended must be commercial available; all three powder examples of Ex 1-3 are commercial products.
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 1-8, 10, 12, 15 is/are broad and generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any particle of any material any size, any shape, any surface structure, or particle with any combination of coating, oils, UV filters, water, or lack thereof, or any other excipient material, etc. , as long as there is a polysaccharide or boron containing 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Applicant argues:
The Office rejected Claims 1-8, 10, 12, and 15 under 35 U.S.C 112(a) as allegedly failing to comply with the written description requirement. Specifically, The Office asserts that 1 and 15 recite "at least one 

This is not persuasive.
The rejection documents that there are three examples that satisfy the recited combination of wet point for oil and wet point for water thresholds of claim 1.  One of these is within the scope of Applicant elected cellulose (a type of the broader polysaccharide).  The rejection clearly documents 5 cellulose materials, one of which corresponds to the same as the disclosed material.  The other 4 different celluloses (without further exploring the broad universe of all polysaccharide containing materials) do not satisfy the required criteria combination of claim 1.  (The Examiner notes that a search of EAST on 3/22/2021 for “polysaccharide” hit over 302,000 references, without further exploring searches of any specific types of polysaccharide.  This enormous number of references demonstrates extreme breadth in the limitation of polysaccharide (Applicant elected cellulose falls within the broader claimed genus).  Traversing this genus alone (without further exploring all boron compounds, silica, or mixtures) would require an enormous effort, just to categorize which, if any other materials satisfy the recited functionally defined criteria combination.  One example within an extremely 
As discussed in MPEP 715.03 (II): In cases where predictability is in question, on the other hand, a showing of prior completion of one or a few species within the disclosed genus is generally not sufficient to overcome the reference or activity. In re Shokal, 242 F.2d 771, 113 USPQ 283 (CCPA 1957).
See also MPEP 2163.03 (V): An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc).
See MPEP 2163.05(I)(B): "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 12, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al. (US 2017/0143597 A1; 2017; PCT filed 2015 Apr 30).
Claims 7 & 15 have been canceled.
Jiang teaches the instant invention relates to a composition for cosmetic raw material, the encapsulated material comprising being at least one particle having a high wet point, and being optionally porous, and being only released when the composition is applied to a keratin materials, such as skin (abstract).  For the purposes of the present invention, the term “keratin material is intended to cover the skin, mucous membranes such as the lips and the eyelashes.  The skin and the lips, in particular Applicant elected facial skin, are most particularly considered according to the invention (Application to Applicant elected face) [0106].
Among particles preferred, the following is taught:
[0279] Cellulobeads USF (wet point for oil is 296.0
ml/100 g, wet point for water is 400.8 ml/100 g, the ratio of
the wet point for water/the wet point for oil is 1.4) with a
particle size of 4 μm;
Cellulose (Cellulobeads USF), entitled “E” in the following examples [0346].  As evidenced by prior claim 8, Cellulose (new claim 16) falls within the claimed 
This Cellulobeads USF/ “E” particle corresponds to the elected particle material, and satisfies the recited wet point for oil being > 100 ml/100g and wet point for water being > 100 ml/100g.  Thus, it’s inclusion in a formulation, applied to the face, anticipates the instant claims.
Regarding claim 2-3, and the protection from Applicant elected carbon black, the Examiner construes this as a characteristic of the claimed method, i.e., if carbon black is in the atmosphere, the composition will protect from this pollutant.
Regarding the alternatives of claim 12, Applicant indicated this claim reads on the elected species combination.  Accordingly, protection of at least one of the alternative damages are construed as characteristics of the same Cellulobeads USF, being applied to skin, such as the elected face.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).

Applicant argues:
Applicant respectfully traverses. 
The currently pending claims are directed to methods of protecting keratin materials from pollutants, using a particle having a wet point for oil being at least 100 ml/100 g and a wet point for water protecting a keratin material such as skin and hair from pollutants. In contrast, Jiang discloses mere use of a microcapsule comprising Cellulobeads USF. The microcapsule may be used as a cosmetic ingredient. However, Jiang does not describe a method of use of the microcapsule or Cellulobeads USF for protecting a keratin material such as skin and hair from pollutants. 
Accordingly, applicant respectfully submits that Jiang does not describe the subject matter recited by the claims, as currently amended. Therefore, applicant respectfully requests that the rejection of Claims 1-8, 12, 15 over Jiang be reconsidered and withdrawn. 

This is not persuasive.  The claimed method step requires applying keratin materials with a composition comprising a particle with the recited properties.  Jiang teaches the required step, application of a Cellulobeads USF/ “E” particle (corresponding to the elected particle material, and satisfies the recited wet point for oil being > 100 ml/100g and wet point for water being > 100 ml/100g), to keratin materials, including the face.  Thus, application of the recited material containing composition to the face anticipates the instant claims.
Even though Jiang does not explicitly discuss the preamble to claim 1, this would be characteristic of the required step of the claimed method.  The “protection … from  pollutants”, including [Applicant elected] carbon black is construed as characteristic of the same step required by the claims.
See MPEP 2112.02 (II): when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  This is the instant fact pattern: the recited step of the claims is taught by Jiang.  “Protecting keratin materials from pollutants”, including from carbon black as pollutant, is a result and a property of the same method step using the same In re May, the claims are anticipated. 
Even if the claim were construed to require the presence of pollutants (which is not how the claims are currently construed, the Examiner notes that (“MACEB: Mitigation of Arctic warming by controlling European black carbon emissions”; https://ec.europa.eu/environment/life/project/Projects/index.cfm?fuseaction=home.showFile&rep=file&fil=LIFE09_ENV_FI_000572_LAYMAN.pdf; accessed 3/22/2021; published on or before 2015 Apr 16; See 2015 Apr 16 Wayback Machine record of this webpage: https://web.archive.org/web/20150416040157/http://ec.europa.eu/environment/life/project/Projects/index.cfm?fuseaction=home.showFile&rep=file&fil=LIFE09_ENV_FI_000572_LAYMAN.pdf) shows carbon black levels on p. 3 upper right graphic.  Nearly all continents, including the United States of America and Europe have non-zero black carbon surface air concentrations, projected for 2030.  This is evidentiary that carbon black is ubiquitous, and the “protection” from the pollutant carbon black would be characteristic when the method of Jiang is practiced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2017/0143597 A1; 2017; PCT filed 2015 Apr 30) as applied to claims 1-6, 8, 12, 16 above.
prima facie obvious.
See MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Applicant argues:
Applicant respectfully traverses. 
As mentioned above, the currently pending claims are directed to methods of protecting keratin materials from pollutants, using a particle having a wet point for oil being at least 100 ml/100 g and a wet point for water being at least 100 ml/100 g. Thus, the claimed methods use a particle having a wet point for oil being at least 100 ml/100 g and a wet point for water being at least 100 ml/100 g for protecting a keratin material such as skin and hair from pollutants. In other words, the currently pending claims is characterized by a new use of a particle having a wet point for oil being at least 100 ml/100 g and a wet point for water being at least 100 ml/100 g, such as Cellulobeads USF, for protecting a keratin material such as skin and hair from pollutants. 
Jiang describes a mere use, as a cosmetic ingredient, of a microcapsule comprising Cellulobeads USF. Applicant submits that nowhere does Jiang describe or render obvious a use of the microcapsule or Cellulobeads USF for protecting a keratin material such as skin and hair from pollutants, as claimed. 

This is not persuasive.
As discussed above, even though Jiang does not explicitly discuss the preamble to claim 1, this would be characteristic of the required step of the claimed method.  The 
See MPEP 2112.02 (II): when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  This is the instant fact pattern: the recited step of the claims is taught by Jiang; the claimed amounts of claim 10 are prima facie obvious.  “Protecting keratin materials from pollutants”, including from carbon black as pollutant, is a result and a property of the same method step using the same composition and the same Cellulobeads USF material as particle in the composition applied to the face.  According to In re May, the claimed use does not render the same step patentable. 
See also the discussion of MACEB demonstrating Applicant elected carbon black is ubiquitous in the United States of America and Europe.  Accordingly, protection from this material is inherent.  

See MPEP 2183:  In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971) (… noting that "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 ).  Accordingly, the burden of proof is shifted to Applicant to show that the subject matter of the prior art does not achieve the recited protecting of keratin materials from pollutants in both the anticipation and the obviousness rejections.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611